DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,175,590, hereinafter ‘590. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 16 of the instant application and claim 1 of ‘590 both recite the limitations of acquiring one or more first measurements associated with a first instance of a feature in a first region of the sample (see Claim 1); acquiring one or more second measurements associated with a second instance of the feature in a second region of the sample (see Claim 1); and determining a combined measurement representing a parameter of the feature based on the one or more first and second measurements (see Claim 1).
Claim 17 of the instant application and claim 1 of ‘590 both recite the limitations of imaging the first region of the sample by scanning the charged particle beam over the sample (see Claim 1); and imaging the second region of the sample by scanning the charged particle beam over a different area of the sample (see Claim 1).
Claim 18 of the instant application and claim 1 of ‘590 both recite the limitations acquiring one or more images of the sample based on the charged particle beam; and storing the one ore more images in a storage (see Claim 1).
Claim 19 of the instant application and ‘590 both disclose the feature comprises a calibration standard pattern (see col. 5, lines 46-63).
Claim 20 of the instant application and ‘590 both disclose the feature comprises a functional pattern (see col. 5, lines 46-63).
Claim 21 of the instant application and claim 3 of ‘590 both recite the limitation of the combined measurement is a critical dimension of the feature (see Claim 3).
Claim 22 of the instant application and claim 4 of ‘590 both recite the limitation of the precision of the combined measurement is less than or equal to 0.1 nm (see Claim 4).
Claim 23 of the instant application and claim 5 of ‘590 both recite the limitations of the one or more first measurements comprises a first plurality of measurements (see Claim 1), the one or more second measurements comprises a second plurality of measurements (see Claim 1); and the combined measurement comprises averaged values of each of the first plurality of measurements with each of the second plurality of measurements (see Claim 5).
Claim 24 of the instant application and claim 6 of ‘590 both recite the limitations of acquiring the one or more images without moving a sample stage holding the sample (see Claim 6).
Claim 25 of the instant application and claim 7 of ‘590 both recite the limitations of the charged particle beam is set to a current of less than or equal to 250 pA (see Claim 7).
Claim 26 of the instant application and claim 8 of ‘590 both recite the limitations of the one or more images comprise a plurality of images separately stored in the storage, a first image of the plurality of images comprising the first instance of the feature, and a second image of the plurality of images comprising the second instance of the feature (see Claim 8).
Claim 27 of the instant application and claim 9 of ‘590 both recite the limitations of dividing the single image into a plurality of regions including the first region and the second region (see Claim 9).
Claim 28 of the instant application and claim 10 of ‘590 both recite the limitations of a number of frames of the one or more images is less than or equal to four (see Claim 10).
Claim 29 of the instant application and claim 11 of ‘590 both recite the limitations of a number of frames of the one or more images is less than or equal to two (see Claim 11).
Claim 30 of the instant application and claim 12 of ‘590 both recite the limitations of a number of frames of the one or more images is less than or equal to one (see Claim 12).
Claim 31 of the instant application and claim 14 of ‘590 both recite the limitations of acquiring one or more first measurement associated with a first instance of a feature in a first region of a sample; acquiring one or more second measurements associated with a second instant of the feature in a second region of the sample; and determining a combined measurement representing a parameter of the feature based on the one or more first measurements and the one or more second measurements (see Claim 14).
Claim 32 of the instant application and claim 14 of ‘590 both recite the limitations of a charged particle beam apparatus configured to generate a charged particle beam; and a controller configured to acquire one or more first measurements associated with a first instance of a feature in a first region of the sample; acquire one or more second measurements associated with a second instance of the feature in a second region of the sample; and determine a combined measurement representing a parameter of the feature based on the one or more first measurements and the one or more second measurements (see Claim 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
November 9, 2022
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             
/ROBERT H KIM/           Supervisory Patent Examiner, Art Unit 2881